DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 -13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US 2018/0329248 (corresponding to US 10,712,594).
In re Claim 1, Cho discloses a method of manufacturing an electronic device, comprising: providing a substrate SUB (Fig. A) with a step structure (HS, SS, LS), and the step structure (HS, SS, LS) comprising a high-level surface HS and a low-level surface LS; and forming a pattern layer (1P, 2P, 3P) on the high-level surface HS and the low-level surface LS, wherein the pattern layer (1P, 2P, 3P) is formed by at least two photolithography processes (Figs. 3-5 and A; [0018 – 024]; [0009-0083]).
In re Claim 2, Cho discloses the method for manufacturing an electronic device according to claim 1, wherein the pattern layer (1P, 2P, 3P) comprises a first contour 18 at the high-level surface HS and a second contour (14a, 14b) at the low-level surface LS, and the first contour 18 and the second contour (14a, 14b) are formed by different photolithography processes (Figs. 3- 5, and A; [0050 -0083]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Cho’s Fig. 5 annotated to show the details cited

In re Claim 3, Cho discloses the method for manufacturing an electronic device according to claim 2, wherein the first contour 18 is formed by a photolithography process using a first photomask and the second contour (14a, 14b) is formed by a photolithography process using a second photomask different from the first photomask (Figs. 3- 5, and A; [0050 -0083]).

In re Claim 10, Cho discloses the method for manufacturing an electronic device according to claim 1, wherein the pattern layer (1P, 2P, 3P) is a pixel electrode layer 18 ([0053]).
In re Claim 11, Cho discloses the method for manufacturing an electronic device according to claim 1, wherein a material of the pattern layer (1P, 2P, 3P) comprises a transparent conductive material ([0059], [0066], [0075]).
In re Claim 12, Cho discloses the method for manufacturing an electronic device according to claim 1, wherein the substrate SUB (Fig. A) comprises a base 112 and an insulating layer 16 disposed on the base 112 to form the step structure (HS, SS, LS).
In re Claim 13, Cho discloses the  method for manufacturing an electronic device according to claim 1, further comprising an insulating layer 17 disposed on the pattern layer (1P, 2P, 3P), and a common electrode layer 23 disposed on the insulating layer 17 (Fig. A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above.
In re Claim 4, Cho discloses the method for manufacturing an electronic device according to claim 1, wherein the step structure (HS, SS, LS) further comprises a taper SS between the high-level surface HS and the low-level surface LS, the pattern layer (1P, 2P, 3P) comprises a unit pattern (1P, 2P, 3P) having a first portion 1P on the high-level surface, a second portion 2P on the taper SS, and a third portion 3P on the low-level surface LS (Fig. A), Cho does not specify that a width of the second portion 2P is less than a width of the first portion 1P.
The only difference between the Applicant’s claim 4 and Cho’ reference is in the specified ratio of the widths.
It is known in the art that the width is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use thwidth of the second portion 2P is less than the width of the first portion 1P, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 5, Cho discloses all limitations of claim 5 except for that the width of the second portion 2P is less than a width of the third portion 3P. 
It is known in the art that the width is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use width of the second portion 2P is less than a width of the first portion 3P, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 6, Cho discloses the method for manufacturing an electronic device according to claim 4, wherein the first portion 1P is patterned by using a first photomask, and the second portion 2P and the third portion 3P are patterned by using a second mask (Figs. 3- 5, and A; [0050 -0083]).

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
In re Claim 14, Cho discloses an electronic device (Fig. 5), comprising: a substrate SUB with a step structure (HS, SS, LS) (Fig. A), and the step structure (HS, SS, LS) comprising a high-level surface HS, a low-level surface LS, and a taper SS between the high-level surface HS and the low-level surface LS; and a unit pattern (1P, 2P, 3P) having a first portion 1P on the high-level surface HS, a second portion 2P on the taper SS, and a third portion 3P on the low-level surface LS (Figs. 3-5 and A; [0018 – 024]; [0009-0083]).
Cho does not specify that a width of the second portion 2P is less than a width of the first portion 1P.
The only difference between the Applicant’s Claim 14 and Cho’s reference is in the specified ratio of the widths.
It is known in the art that the width is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use width of the second portion 2P is less than the width of the first portion 1P, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 15, Cho discloses all limitations of claim 15 except for that the width of the second portion 2P is less than a width of the third portion 3P.
It is known in the art that the width is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use width of the second portion 2P is less than a width of the first portion 3P, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 16, Cho discloses the electronic device according to claim 14, wherein the substrate SUB (Fig. A) comprises a base 112 and an insulating layer 16 disposed on the base 112  to form the step structure (HS, SS, LS) (Fig. A).
In re Claim 17, Cho discloses the electronic device according to claim 14, wherein the unit pattern (1P, 2P, 3P) is a pixel electrode layer 18 ([0053]).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “each of the first unit pattern, the second unit pattern, and the third unit pattern extending from the low-level surface to the high-level surface”, in combination with limitations of Claim 1 on which it depends.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 18, prior-art fails to disclose an electronic device wherein  “each of the first unit pattern, the second unit pattern, and the third unit pattern extending from the low-level surface to the high-level surface.” Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893